Name: 82/680/EEC: Council Decision of 4 October 1982 appointing the Greek members and alternate members of the Advisory Committee on Veterinary Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-10-08

 Avis juridique important|31982D068082/680/EEC: Council Decision of 4 October 1982 appointing the Greek members and alternate members of the Advisory Committee on Veterinary Training Official Journal L 285 , 08/10/1982 P. 0029*****COUNCIL DECISION of 4 October 1982 appointing the Greek members and alternate members of the Advisory Committee on Veterinary Training (82/680/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Council Decision 78/1028/EEC of 18 December 1978 setting up an Advisory Committee on Veterinary Training (1), and in particular Articles 3 and 4 thereof, Whereas, under Article 3 of that Decision, the Advisory Committee on Veterinary Training consists of three experts from each Member State and an alternate member for each of those experts; whereas under Article 4 of that Decision the term of office of these experts and alternate members is three years; Whereas the Hellenic Republic acceded to the European Communities on 1 January 1981; whereas experts and alternate members should therefore be appointed to represent the Hellenic Republic on the said Committee; Whereas by Decision 80/238/EEC of 18 February 1980 (2), the Council appointed the members and alternate members of the Advisory Committee on the Training of Veterinary Surgeons for the period 18 February 1980 to 17 February 1983; Whereas the experts and alternate members designated by the Hellenic Republic should be appointed until 17 February 1983; whereas the alternate member of the Committee to represent the veterinary teaching institutions will be designated at a later date, HAS DECIDED AS FOLLOWS: Sole Article The following have been appointed as members and alternate members of the Advisory Committee on Veterinary Training until 17 February 1983: A. Experts from the practising profession 1.2 // Member: // Mr Sotiropoulos Nicolaos // Alternate member: // Mr Exarchopoulos Georgios B. Experts from the veterinary teaching institutions 1.2 // Member: // Mr Leontidis Sotirios C. Experts from the competent authorities of the Member States 1.2 // Member: // Mr Dimitriou Dimitrios // Alternate member: // Mr Tsanglas Ilias. Done at Luxembourg, 4 October 1982. For the Council The President H. GROVE (1) OJ No L 362, 23. 12. 1978, p. 10. (2) OJ No L 52, 26. 2. 1980, p. 11.